Citation Nr: 1004294	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  01-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pain in the hips, 
ankles, and right knee, to include as being secondary to 
neuritis, right sciatic nerve.

2.  Entitlement to service connection for pain in the left 
knee, to include as being secondary to neuritis, right 
sciatic nerve.

3.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to a compensable evaluation for residuals of 
left clavicle fracture.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 
1958, from October 1958 to October 1964, and from January 
1968 to July 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from March 2000 and May 
2000 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In September 
2009, the Veteran requested a hearing before the Board to be 
held at the RO.  As the Veteran previously received a Board 
hearing in this matter, his request for an additional 
hearing is denied.  See 38 C.F.R. § 20.700(a) (2009).

The issue of entitlement to service connection for a left 
knee disorder, to include as being secondary to neuritis, 
right sciatic nerve, is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran currently has a hip, ankle or right knee disorder 
related to his military service, or caused or aggravated by 
a service-connected disability.

2.  A skin disorder, to include skin cancer and actinic 
keratoses, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident of the Veteran's military service, to include 
exposure to ionizing radiation.

3.  The Veteran's residuals of left clavicle fracture are 
manifested by a range of motion in the left (minor) 
shoulder, after repetitive testing, consisting of flexion to 
130 degrees, abduction to 135 degrees, internal rotation to 
90 degrees and external rotation to 80 degrees; mild 
degenerative arthropathy in the right acromioclavicular (AC) 
joint; tenderness to palpation of the left shoulder area; 
and complaints of weakness pain on motion.


CONCLUSIONS OF LAW

1.  Pain in the hips, ankles and right knee was not incurred 
in or aggravated by active military service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Skin cancer was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).

3.  The criteria for a 10 percent evaluation, but no more, 
for residuals of left (minor) clavicle fracture have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's February 2002, June 2003, March 2006, and November 
2007 letters advised the Veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

As for his increased rating claim, the November 2007 letter 
informed the Veteran of what evidence was required to 
substantiate his claim for an increased disability rating 
and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence or 
information in his possession to the RO.  

With respect to the Dingess requirements, the RO's March 
2006 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Further, the purpose behind 
the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

VA has also provided the Veteran with medical examinations 
addressing the etiology of the Veteran's current skin 
disorder and the current severity of his residuals of left 
clavicle fracture.  38 C.F.R. § 3.159(c)(4).  The Board 
finds the January 2009 VA examinations of the skin and 
joints to be adequate for evaluation purposes.  The VA 
examiners reviewed the Veteran's claims file, discussed the 
history of his conditions, conducted an examination of the 
Veteran, elicited information from the appellant concerning 
the functional aspects of his disability, and provided a 
rationale for opinions provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate). 

As for his claim seeking service connection for pain in the 
hips, ankles, and right knee, the Board finds that a VA 
examination is not required to properly adjudicate this 
issue.  The Veteran's service treatment records were silent 
as to any treatment for or diagnosis of a hip or ankle 
disorder.  As for his right knee, the Veteran's service 
treatment records revealed treatment for right knee pain on 
one occasion.  No follow-up treatment for a right knee 
disorder was indicated, and multiple subsequent inservice 
physical examinations indicated that his lower extremities 
were normal.  Following his discharge from the service, 
there were no complaints of pain in the hips, ankles, or 
right knee for more than twenty-five years.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, a 
current right knee disorder is not shown.  Moreover, the 
Veteran, as a lay person, can not provide competent evidence 
by his statements alone that observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
and there is no indication that the Veteran's current pain 
in the hips, ankles and right knee is associated with his 
military service.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4).  
Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

I.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Historically, the Veteran served on active duty in the Air 
Force from January 1954 to July 1958, from October 1958 to 
October 1964, and from January 1968 to July 1968.  A review 
of his service personnel records revealed that his primary 
duties included the repair and maintenance of various types 
of precision measurement equipment.  

i.  Pain in the Hips, Ankles and Right Knee

The Veteran is seeking service connection for pain in his 
hips, ankles, and right knee.  He attributes these 
conditions to his service-connected disabilities.  

Service connection is currently in effect for neuritis, 
right sciatic nerve, and left clavicle fracture.  Prior RO 
decisions have denied service connection for lumbarization 
of the first sacral segment with spina bifida and denied 
service connection for arthritis of the spine.

A review of Veteran's service treatment records was silent 
for any complaints or treatment for any hip or ankle 
problems.  A May 1958 treatment report noted that the 
Veteran was seen for a bruised right knee.  The report noted 
an impression of tendinitis, and no follow up treatment was 
indicated.  Physical examinations in October 1958, September 
1964, and July 1965 described the Veteran's lower 
extremities and feet as normal.  On September 1964, July 
1965 and February 1968 medical history reports, the Veteran 
denied any history of a trick or locked knee.  

In October 1964, the Veteran filed a claim for benefits 
seeking service connection for spine and left shoulder 
disorders.  No reference was made as to any ongoing pain in 
the hips, ankles, or right knee.

A December 1969 VA neurological examination noted that the 
Veteran's motor system exhibited no abnormal movements, 
normal muscle tone and size, no weaknesses, and full range 
of motion at the joints.  

A November 1993 treatment report noted the Veteran's 
complaints of left heel pain when he first got out of bed.  
The report concluded with an assessment of heel pain, 
possible plantar fasciitis.

A January 1996 treatment report noted the Veteran's 
complaints of heel pain.  The report concluded with an 
assessment of resolving plantar fasciitis, right.  A June 
1996 treatment report noted his complaints of right foot and 
heel pain.  The report concluded with an assessment of deep 
peroneal neuritis, right foot.  

A September 2004 VA clinical summary report noted that the 
Veteran walked with a normal gait.  Physical examination 
revealed 5/5 strength, bilaterally, in his lower 
extremities, and deep tendon reflexes in the patellar and 
Achilles tendons were 2+ and equal, bilaterally.  No focal 
motor or sensory deficits were found.

A May 2006 treatment report noted the Veteran's complaints 
of pain in his hips, legs, and knees.  

An April 2007 magnetic resonance imaging scan (MRI) of the 
hips revealed an impression of bilateral greater 
trochanteric bursitis, left greater than right, and 
degenerative changes of the hips, bilaterally, as evidenced 
by joint space loss.  

A June 2007 private treatment report noted that the Veteran 
was seen for treatment of his left knee and left hip.  The 
report noted that he had been given an injection in these 
areas six weeks earlier.  The report concluded with an 
impression of left hip greater trochanteric bursitis, 
resolved with Kenalog injection.  

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for pain 
in the hips, ankles or right knee.  Specifically, the Board 
finds that the evidence of record does not demonstrate that 
the Veteran currently has a hip, ankle or right knee 
disorder due to his military service, or caused or 
aggravated by his service-connected disabilities.

The Veteran's service treatment records do not show a 
chronic hip, ankle or right knee disorder having been 
incurred during service.  Specifically, his service 
treatment records are completely silent as to any treatment 
for or diagnosis of a hip or ankle disorder.  While a 
bruised right knee, diagnosed as tendinitis, was treated in 
service, no follow up treatment for this condition was 
shown.  In addition, subsequent inservice physical 
examinations in October 1958, September 1964, and July 1965, 
noted that the Veteran's lower extremities and feet were 
normal.  On September 1964, July 1965 and February 1968 
medical history reports, the Veteran denied any history of a 
trick or locked knee.  

The Board also points out that the first post service 
complaint concerning the Veteran's hips, ankles or right 
knee is 1993, over twenty-five years after his discharge 
from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (finding the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Moreover, a current 
right knee disorder is not shown.  "In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding 
that a symptom without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  

There is no competent evidence of record suggesting any 
causal link between a current hip, ankle, or right knee 
disorder and the Veteran's active military service.  
Further, the competent evidence of record does not support a 
finding that a current hip, ankle, or right knee disorder 
was caused or aggravated by the Veteran's service-connected 
neuritis, right sciatic nerve, or left clavicle fracture.

The statements of the Veteran alone are not sufficient to 
prove that any current hip, ankle, or right knee disorder is 
related to his military service or to his service-connected 
disabilities.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a 
physician, the Veteran's statements are not competent 
evidence to establish that a current hip, ankle, or right 
knee disorder is related to service or to his 
service-connected disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the absence of medical evidence that a current hip, 
ankle, or right knee disorder is related to his military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
Veteran's claims for service connection pain in the hips, 
ankles, or right knee.  As such, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Skin Disorders

The Veteran is seeking service connection for skin cancer, 
to include as due to exposure to ionizing radiation.

A review of the Veteran's service treatment records revealed 
treatment for a variety of skin conditions.  A June 1958 
treatment report noted that he had warts on his right hand.  
A February 1961 treatment report noted that he underwent the 
removal of a scalp cyst, which was shown on biopsy to be an 
epidermal inclusion cyst.  Treatment reports, dated in May 
and June 1962, noted treatment for chronic dermatitis of the 
left and right wrists.  

Following his discharge from the service, the Veteran 
received treatment for a variety of skin conditions, 
including dermatitis of the scrotum in November 1994, 
dermatitis in April 1997, and malignant melanoma in May 
1997.  A treatment report, dated in November 1998, noted 
that he underwent treatment for the removal of skin 
irregularities on the left temple area and left forearm.  In 
November 2001, the Veteran received treatment for eczema on 
the right posterior calf.  The Veteran also testified before 
the Board in February 2007 that he had skin cancer removed 
from his cheek and on his ear.   

In support of his claim, the Veteran contends that in the 
performance of his inservice duties as a precision 
measurement technician, he was exposed to radioactive 
materials and several cleaning compounds.  Service 
connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be 
presumptively service-connected if manifest in a radiation-
exposed veteran.  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d) (2009).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
In this case, however, the Veteran can not avail himself of 
this avenue of recovery as he is not shown to have 
participated in a radiation-risk activity, as defined in 38 
U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Nor has any 
such activity been alleged.  Id.  

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service-
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while 
in service or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation 
in the atmospheric testing of nuclear weapons, the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and 
(3) the disease first becomes manifest in the period 
specified, the claim will be referred to the VA Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  

In this case, the Veteran can not avail himself of this 
second avenue of recovery.  A "radiation-exposed veteran" is 
one who participated in a "radiation-risk activity" which 
includes occupation of Hiroshima or Nagasaki beginning on 
August 6, 1945 and ending on July 1, 1946.  38 C.F.R. §§ 
3.309(d) (3).  As noted above, the Veteran does not meet 
this requirement.  

Pursuant to 38 C.F.R. § 3.311, the RO requested and received 
the Veteran's Cumulative Occupational Exposure History to 
Ionizing Radiation reports, dated in June 2003 and in August 
2006, from the Department of the Air Force, Air Force 
Institute for Operational Health.  These reports revealed 
the Veteran's total effective dose equivalent was 0.00.  
Accordingly, there is no evidence showing that the Veteran 
is an ionizing radiation-exposed Veteran.  

The Board recognizes that private medical evidence of record 
demonstrates that the Veteran developed skin cancer, 
diagnosed as malignant melanoma, in May 1997, over 38 years 
following his military service.  Additionally, the Board 
recognizes that skin cancer is listed as a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2).  However, the Board 
finds service connection unwarranted under 38 C.F.R. § 3.311 
because the dose assessment received from the Air Force was 
negative as to any exposure to ionizing radiation.  Absent 
some confirmed exposure, referral to the VA Undersecretary 
for Benefits is not required.  See 38 C.F.R. §§ 3.311(b).

The Veteran's disagreement as to his alleged inservice 
exposure to ionizing radiation, as expressed in various 
statements in the record, does not offset the findings of 
the U.S. Air Force records herein, as he is not certified by 
an appropriate professional body in the field of health 
physics, nuclear medicine, or radiology.  See 38 C.F.R. 
§ 3.311(a)(3)(ii); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  His statements are not competent evidence to 
contest the analysis provided herein by the U.S. Air Force.

Regarding the third avenue of recovery here, a Veteran may 
also establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the Veteran is not entitled to presumptive 
service connection as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.309 and 3.311 does not 
preclude an evaluation as to whether the veteran is entitled 
to service connection under 38 C.F.R. § 3.303.  In order to 
warrant service connection under this regulation, there must 
be (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Pond, 12 Vet. 
App. at 341.

The Veteran has not presented any competent medical evidence 
showing that he currently has skin cancer as a result of 
military service, or any incident therein.  

In June 2009, a VA examination of the skin was conducted.  
The VA examiner noted that the Veteran's claims file and 
medical records were reviewed.  The report noted that in the 
past twelve months the Veteran had been treated with liquid 
nitrogen for actinic keratoses.  Current physical 
examination revealed no active lesions present.  The report 
concluded with a diagnosis of actinic keratoses by history, 
no active lesions.  Based upon review of the Veteran's 
claims folder and examination of the Veteran, the VA 
examiner opined that the Veteran's current skin disorder was 
not related to the history of skin disorders the Veteran 
experienced in the service.  The VA examiner further stated 
that there was nothing in the Veteran's record to suggest he 
had this condition in the service.  Specifically, the 
examiner noted that actinic keratoses was not related to the 
Veteran's inservice history of treatment for a rash on his 
arm and wart-like lesions on his wrists, as there was no 
likelihood that his rash changed locations and type.

In summary, there is no competent evidence linking the 
Veteran's current skin disorder, diagnosed as history of 
actinic keratoses, to his military service.  The Veteran 
contends that skin cancer is related to his service, but as 
a layman, his statements are not competent evidence on 
medical causation.  See Espiritu, 2 Vet. App. at 494-95.  As 
there is no competent medical evidence that links the 
Veteran's current skin disorder to any incident or incidents 
of service, service connection is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Increased Rating Claim

In this case, the Veteran is seeking a compensable 
evaluation for his service-connected residuals of left 
clavicle fracture.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Staged ratings are, however, appropriate when the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A December 2002 VA clinical summary noted the Veteran's 
history of an inservice left clavicle fracture near the 
shoulder joint.  The Veteran reported current symptoms of 
decreased range of motion, occasional pain, stiffness, and 
tenderness.  He further reported easy fatigability of the 
shoulder, especially with overhead use, and flare-ups that 
occurred approximately four times a month, which lasted from 
one to two days, and were 8/10 in severity.  Physical 
examination revealed some tenderness to palpation, 
particularly at the superior aspect of the shoulder, where 
there was a palpable knot.  Range of motion testing revealed 
active flexion to 170 degrees, abduction to 130 degrees, 
internal and external rotation to 90 degrees.  The report 
concluded with an assessment of left shoulder sprain/strain 
and status post fracture of the left clavicle.  

An August 2005 x-ray examination of the left clavicle 
revealed an impression of no bone deformity or abnormality.  

A May 2007 treatment report noted the Veteran's history of 
left shoulder pain.  Physical examination of the left 
shoulder revealed abduction to 165 degrees, external 
rotation to 30 degrees, and internal rotation to his mid 
back.  His distal motor sensory was intact, and there was 
excellent grip strength.  There was no muscle wasting or 
atrophy.  The report concluded with an impression of left 
shoulder rotator cuff tendinosis, and indicated that Kenalog 
was injected to the subacromial space.  

A June 2007 private treatment report noted that the Veteran 
had received an injection into his left subacromial space 
for rotator cuff tendonitis six weeks earlier.  The report 
noted that his left shoulder was doing quite well, and that 
the Veteran has been doing his normal activities and not had 
any significant problems.  Physical examination revealed a 
good range of motion in the left shoulder, without any 
discomfort.  The report concluded with an impression of left 
rotator cuff tendonitis, improved with Kenalog injection.

A December 2007 x-ray examination of the left shoulder 
revealed no acute bony deformity.  

In June 2009, a VA examiner noted that the Veteran's claims 
file had been reviewed, and the report noted the Veteran's 
inservice history of fracturing his left clavicle.  The 
Veteran reported complaints of pain in the distal 3rd of the 
left clavicle.  Physical examination revealed pain at rest, 
weakness, and guarding of movement.  Range of motion testing 
of the left shoulder revealed flexion to 135 degrees, 
abduction to 140 degrees, internal rotation to 90 degrees, 
and external rotation to 80 degrees.  The VA examiner also 
noted that there was objective evidence of pain with active 
motion.  Following repetitive motion, range of motion 
testing revealed left shoulder flexion to 130 degrees, 
abduction to 135 degrees, internal rotation to 90 degrees, 
and external rotation to 80 degrees.  The report of the MRI 
examination performed in January 2008, revealed an 
impression of degenerative arthropathy of the left 
acromioclavicular joint, with no evidence of rotator cuff 
tear or other specific abnormality present.  The examination 
report concluded with a diagnosis of residuals of left 
clavicle fracture.  The report noted that the Veteran was 
retired, but that this disability created problems with 
lifting and carrying, difficulty reaching, decreased 
strength, and upper extremity pain.   

The Veteran is right-handed; thus, his left shoulder is 
considered his minor extremity.  See 38 C.F.R. § 4.69 
(2008).  

Currently, the Veteran's service-connected residuals of left 
clavicle fracture are rated noncompensable pursuant to 
Diagnostic Code 5203, used in rating impairment of the 
clavicle or scapula.  Diagnostic Code 5203 provides that in 
cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the 
clavicle or scapula with loose movement is assigned a 20 
percent rating, while nonunion without loose movement 
warrants a 10 percent evaluation.  Malunion of the clavicle 
or scapula is assigned a 10 percent rating, or may be rated 
based on impairment of function of the contiguous joint.

Initially, the Board finds that the Veteran's residuals of 
left clavicle fracture is not manifested by dislocation, 
malunion or nonunion of the clavicle or scapula.  Thus, a 
compensable rating is not warranted under Diagnostic Code 
5203.  The Board has also considered whether a higher rating 
is warranted for the residuals of left clavicle fracture 
under other rating codes.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of the minor arm motion at shoulder 
level.  When there is limitation of motion midway between 
the side and shoulder level, between 45 and 90 degrees, a 20 
percent rating is again warranted for minor arm limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009).  However, limitation of motion at shoulder level of 
the Veteran's left arm has not shown by the evidence of 
record.

Under Diagnostic Code 5202, a 20 percent disability is 
contemplated for recurrent dislocation of the minor 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements or with infrequent episodes and guarding 
of movement only at shoulder level.  A 40 percent disability 
evaluation is warranted for fibrous union of the minor 
humerus, and a 50 percent disability evaluation is assigned 
for nonunion of the minor humerus (false flail joint).  A 60 
percent disability evaluation is warranted for loss of the 
head of the minor humerus (flail shoulder).  Evidence of 
recurrent dislocations of the left scapulohumeral joint, 
false flail joint and flail shoulder is not of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009).

Under Diagnostic Code 5003, degenerative arthritis, 
established by x-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For rating disability based on 
arthritis, the shoulder is considered a major joint.  38 
C.F.R. § 4.45(f).  

After review of the evidence, the Board finds that a 10 
percent rating is warranted under Diagnostic Code 5003 based 
on the January 2008 MRI examination which revealed an 
impression of degenerative arthropathy of the left 
acromioclavicular joint, as well as the evidence of pain on 
motion, which would otherwise be rated as noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, a rating 
in excess of 10 percent is not warranted as residuals of a 
left clavicle fracture are not manifested by or analogous to 
arm limitation of motion at shoulder level.  Specifically, 
range of motion in the left shoulder consists of flexion to 
135 degrees and abduction to 130 degrees based upon 
repetitive testing; thus a rating in excess of 10 percent is 
not warranted.  Id.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was 
not so unusual or exceptional in nature as to render her 
current ratings inadequate.  The Veteran's residuals of a 
left clavicle fracture is evaluated pursuant to Diagnostic 
Code 5003, the criteria of which is found by the Board to 
specifically contemplate the level of disability and 
symptomatology exhibited by this condition - a 
noncompensable limitation of motion in the left shoulder, 
with satisfactory evidence of painful motion.  When 
comparing the disability picture of the Veteran's current 
condition with the symptoms contemplated by the Schedule, 
the Board finds that the Veteran's symptoms are more than 
adequately contemplated by a 10 percent disability rating 
for his service-connected residuals of left clavicle 
fracture.  A rating in excess thereof is provided for 
certain manifestations of this condition, but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  Specifically, the 
evidence does not show either that the Veteran's residuals 
of left clavicle fracture were manifested by limitation of 
arm motion at shoulder level, recurrent dislocations, 
malunion, or nonunion of the clavicle.  The criteria for a 
10 percent disability rating more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.

Thus, with respect to disability at issue herein, based on 
the evidence of record, the Board finds that the Veteran's 
disability picture cannot be characterized as exceptional 
cases so as to render the schedular evaluation inadequate.  
The threshold determination for a referral for 
extraschedular consideration was not met in either instance 
and, consequently, the Board finds that the claim is not 
entitled to referral for extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching these decisions the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against evaluation in 
excess of that assigned herein to the disability at issue at 
any time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).




ORDER

Service connection for pain in the hips, ankles, and right 
knee, to include as being secondary to neuritis, right 
sciatic nerve, is denied.

Service connection for a skin disorder, to include skin 
cancer, to include as due to ionizing radiation exposure, is 
denied.

An evaluation of 10 percent for residuals of left clavicle 
fracture is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for 
left knee disorder.

Based upon its review of the Veteran's claims folder, 
including the private medical evidence recently submitted by 
the Veteran, the Board finds there is a further duty to 
assist the Veteran with his claim therein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 


A review of the Veteran's service treatment records revealed 
treatment in January 1964 for complaints of pain above the 
left knee since childhood.  Physical examination revealed 
some crepitus in the left knee.  The report concluded with 
an impression of possible chondromalacia patellae.  An x-ray 
examination of the left knee revealed no evidence of 
fracture or dislocation, with no arthritic or sclerotic 
deformity.  

A December 1964 VA physical examination noted the Veteran's 
complaints that his left knee bothers him when he squats 
down sometimes.  Physical examination revealed the left knee 
was of normal contour and range of motion and function was 
good.  There was no swelling, crepitation or instability.  
No diagnosis was provided.

A June 1999 treatment report noted the Veteran's complaints 
of left knee pain after hearing something pop in his knee 
several days earlier.  The report concluded with an 
assessment of left knee pain.  X-ray examination of the left 
knee revealed early osteoarthritic change in the knee joint, 
but no fracture, dislocation or significant joint effusion.

An April 2007 MRI of the left knee revealed joint effusion 
with communicating Baker's cyst, mild osteoarthritis, and 
bone marrow edema in the lateral tibial plateau that is 
indeterminate but perhaps related to a bone marrow contusion 
in the correct clinical setting, no completed fracture 
deformity is noted, and there was posterior horn medial 
meniscal degeneration.  

A June 2007 private treatment report noted that the Veteran 
was seen for treatment of his left knee and left hip greater 
trochanteric bursa.  The report noted that the Veteran had 
been given an injection in these areas six weeks earlier.  
The report concluded with an impression of left knee 
degenerative joint disease with degenerative meniscus tear 
significantly improved with Kenalog injection and left hip 
greater trochanteric bursitis, resolved with Kenalog 
injection.  

Given these objective findings on inservice and post service 
left knee treatment, as well as the Veteran's contentions 
herein, a VA examination should be conducted to determine 
the etiology of the Veteran's current left knee disorder.


Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of his current left knee 
disorder.  The claims folders must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must provide an opinion as to 
whether any current left knee disorder was 
caused by or aggravated by his military 
service; or caused or aggravated by a 
service-connected disability.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the July 2009 supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


